                                                     FILED ^
                                                u.s,»co°urt'|^.n-V.
March 12, 2020
                                                ^ mar 1 3 2020 ★
Hon. Steven Tiscione                            BROOKLYN OFFICE
United States Magistrate Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Re: Rov v. Delta Air Lines. Inc.
No. l:17-cv-04088-RRM-ST


Dear Judge Tiscione,

In response to the letter from defendant Delta Air Lines, informing
of its decision to opt out of mediation referral on subject case, I
respectfully manifest that I too find myself unable to continue
pursuing mediation at this time. I remain hopeful for a reasonable
and expedient conclusion to this matter; unfortunately, I have not
received any proposition from defendants that warrants
consideration.




Robert G. Roy
7 Eskivellir
Hafnarljordur, Iceland
(email: philforum96@yahoo.com)

cc: Gary A, Gardner, Esq.(via email to
gardner@skinnerlawgroup.com)
200 Broadhollow Road Suite 207                             MAR 132®
                                                                      1
Melville NY 11747
                                                     PROSE            ICE
